Title: From George Washington to Brigadier General William Irvine, 9 January 1780
From: Washington, George
To: Irvine, William


          
            Dr sir
            Hd Qrs Morris Town January 9th 1780
          
          From our great distress for the want of provision and the very remote prospect of getting a supply in any reasonable time, through the Ordinary channel—I have been compelled to address the Magistrates of the several Counties in this State to collect certain quantities of Grain and Cattle from the Inhabitants of each in a limited time; and have appointed Field Officers to present the Addresses and aid in the collection. This plan I would willingly hope will procure Supplies and in a way the least exceptionable; however as we are reduced to a situation of extremity, if it should fail, we must of necessity have recourse to One more disagreable. I have advised the Magistrates of this and fully of our circumstances. Colo. Ogden is appointed to transact the business in either case in Essex County—and on his application you will furnish him with a party from your command. The Address to the Magistrates is inclosed in the Letter to Colo. Ogden, which I request You to have conveyed to him as soon as possible. I am Dr sir with great regard Yr Most Obedt st
          
            Go: Washington
          
        